 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 VHE (HK), LTD.,                                        Case No.: 2:18-cv-00170-APG-NJK

 4          Plaintiff                                          Order for Status Report

 5 v.

 6 JUSTIN YU and JY SQUARED, LLC,

 7          Defendants

 8         On May 2, 2019, I stayed this action pending resolution of defendant Justina Yu’s

 9 bankruptcy proceeding. ECF No. 40. I also ordered the parties to file a status report by October

10 25, 2019, and every six months thereafter until the bankruptcy proceeding is resolved. Id. The

11 parties have not filed a status report as ordered.

12         I ORDER the parties to file a status report by November 8, 2019.

13         DATED this 31st day of October, 2019.

14

15
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
